          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

JASON DEON PAL TON
ADC #095164                                             PLAINTIFF

v.                     No. 5:19-cv-51-DPM

JAMES GIBSON, Warden, Varner
Unit, ADC; JAMES SHIPMAN,
Deputy Warden, Varner Supermax,
ADC; F. WASHINGTON, Classification,
Varner Supermax, ADC; REMONA S.
DAVIS, Corporal, Varner Supermax, ADC;
and BRANDON C. CARROLL, Major,
Varner Supermax, ADC                                 DEFENDANTS

                           JUDGMENT
     Palton's amended complaint will be dismissed with prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
